Dallinger, Judge:
This appeal to reappraisement involves the question of the dutiable value of certain porcelainware, etc. imported from China and entered at the port of Los Angeles on October 7, 1940.
On motion of counsel for the plaintiff, without objection, all of the official papers were admitted in evidence and the case submitted thereon by both sides.
An examination of the papers discloses that the appraiser appraised the merchandise as entered. The collector, apparently dissatisfied with the values found by the appraiser, advanced the same, which, of course, he had no authority to do under the law. Under the circumstances he should have filed a collector’s appeal to reappraisement.
Upon the facts and the law applicable thereto I find the dutiable values of said merchandise to be the entered values thereof. Judgment will be rendered accordingly.